Title: Madame Bureaux de Pusy to Thomas Jefferson, 23 May 1812
From: Bureaux de Pusy, Françoise Julienne Isle de France Poivre
To: Jefferson, Thomas


          Monsieur Philadelphie 23. mai 1812.
          j’ai differé d’avoir l’honneur de vous faire passer la lettre de recommandation que je joins ici, parceque je desirais extrêmement vous la remettre moi même et vous présenter mes enfans pour qui Mrs de la fayette et du Pont m’ont fait esperer Votre bienveillance, mais ne prevoyant pas quand je pourrai avoir l’honneur de vous voir permettez moi Monsieur, de vous demander votre interet et de vous prier d’agreer avec bonté l’hommage de ma plus haute consideration
          Votre très humble servanteIsle de france Poivre Ve Bureaux de Pusy
         
          Editors’ Translation
          
            Sir Philadelphia 23. May 1812.
            I have hitherto postponed the honor of sending you the letter of recommendation that I now enclose, because I very much wanted to deliver it myself, and to introduce my children to you. Messrs. Lafayette and Du Pont led me to hope that you would extend them your favor, but not knowing when I will have the honor to see you, allow me, Sir, to beg you to take an interest in them, and I ask you kindly to accept this token of my highest consideration
            Your very humble servantIsle de france Poivre Widow Bureaux de Pusy
          
        